Citation Nr: 1713484	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, that, in pertinent part denied service connection for bilateral hearing loss.  

In March 2014, the RO denied the Veteran's claim for a TDIU.  The Veteran filed a notice of disagreement in May 2014.

This matter was previously before the Board in April 2016 at which time it was remanded for additional development, specifically, so that the Veteran could be scheduled for a Board hearing, and so that a Statement of the Case could be issued on the issue of entitlement to a TDIU.  

During the pendency of the appeal, by rating action dated in November 2016, the RO determined that the service-connected posttraumatic stress disorder (PTSD) with unspecified depressive disorder with anxiety distress warranted a 100 percent disability rating, effective as of March 20, 2013, the date of claim for a TDIU.  While a Statement of the Case has not been issued regarding the TDIU issue, as the Veteran has been granted a 100 percent disability rating for service-connected psychiatric disability for the entire rating period on appeal, and as this disability would also be the basis for a grant of a TDIU, the issue of entitlement to a TDIU has become moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).

In correspondence received in January 2017, the Veteran withdrew his request to be scheduled for a Board hearing.  As such, the case is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  
FINDING OF FACT

Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in April 2009 and June 2009, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

This matter was previously before the Board in April 2016 at which time it was remanded for additional development, specifically, so that the Veteran could be scheduled for a Board hearing, and so that a Statement of the Case could be issued on the issue of entitlement to a TDIU.  As discussed in the Introduction above, the  agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection For Bilateral Hearing Loss

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to prevail on the issue of service connection for any particular disability, 
 there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Before service connection may be granted for hearing loss, that loss must be of a 
particular level of severity.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385 (2016).

Even though disabling hearing loss may not be demonstrated at separation, a service member may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran asserts that he has a bilateral hearing loss disability that is manifested as a result of his period of active service.  He described that his symptoms began in December 1968 when a bomb exploded near his head while outside a foxhole in the Republic of Vietnam.  He also reported being exposed to machine guns, grenades, and mortar fire.  He has endorsed ongoing symptoms ever since service.  The Veteran reiterated his history of exposure to acoustic trauma and a continuity of symptoms during an October 2012 hearing before a Decision Review Officer of the RO. 

The Veteran's service treatment records are negative for any treatment for or findings suggestive of a chronic hearing disability of either ear.  The record reflects that his service entrance report of medical examination dated in June 1968 shows clinical evaluation of the ears was within normal limits.  Audiological evaluation measuring pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
5
LEFT
10
10
10
-
5

In the associated report of medical history, also dated in June 1968, the Veteran indicated that he had never had any hearing loss.

The Veteran's service separation report of medical examination dated in March 1970 shows clinical evaluation of the ears was within normal limits.  Audiological evaluation measuring pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

In the associated report of medical history, also dated in March 1970, the Veteran indicated that he had never had any hearing loss.

The remaining service treatment records are negative for any complaints involving hearing loss or treatment for any condition related to hearing. 

Approximately 39 years later in January 2009, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.  Following his claim for benefits, he underwent a VA examination in July 2009.  He provided a history of bilateral hearing loss consistent with that as set forth above.  He added that he would experience symptoms of having difficulty understanding speech, and with hearing the television and radio.  He was not receiving any treatment for his condition.  He described his duties during military service consisted of infantry machine gunner.  He fired weapons with his right hand.  He did not use any hearing protection.  He did not require a hearing conservation program.  After service, he worked in an environmental lab testing for 35 years without hearing protection; he  did not enter a hearing conservation program.  He used power tools without using any hearing protection.  He had no family history of ear disease, no previous history
of ear disease, no history of head trauma, and no history of ear trauma.

Physical examination revealed auricle on the right and left sides within normal limits.  External right and left ear examination was also within normal limits.  There was hearing loss present on the right and on the left.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
50
65
LEFT
35
35
45
60
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 64 percent in the left ear.  The diagnosis was moderate, sensorineural hearing loss of the right and left ears.  The examiner concluded that it was less likely than
not that the Veteran's hearing loss was the result of or was caused by his military service.  He had normal hearing at the exit of his service as evidenced by his audiological exit examination.

A VA examination report dated in January 2013 shows that the Veteran reported a history of in-service noise exposure as set forth above.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
60
LEFT
20
25
30
55
60

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 96 percent in the left ear.  The diagnosis was sensorineural hearing loss of the right and left ears.  The examiner concluded that it was less likely than
not that the Veteran's hearing loss was the result of or was caused by his military service.  The examiner explained that review of the claims file revealed normal hearing at enlistment in 1968 and normal hearing at discharge in 1970 with no significant shift in hearing from enlistment to discharge.  Based on the fact
that there was no significant shift in hearing and Veteran discharged with normal hearing, the examiner opined that his hearing loss was not related to his military noise exposure.
Having carefully considered the evidence of record, the Board must conclude that service connection for bilateral hearing loss is not warranted.  A review of the Veteran's service treatment records does not show complaints involving bilateral hearing loss.  Post-service examination records do show a bilateral hearing loss disability, however, those records do not attribute the disability to the Veteran's active service.  More specifically, the VA examination reports of record each determined that it was less likely than not that the hearing loss was incurred in, or due to any incident in service.  The Board finds probative these opinions probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.

There is also no objective evidence that the Veteran manifested a bilateral hearing loss disability, as defined for VA purposes, within one year following service separation.  Thus, service connection on the basis of a presumption of service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2016).

The only evidence favorable to the Veteran's contention that he incurred chronic bilateral hearing loss during service is the lay evidence provided by him.  Essentially, he has attributed his hearing loss to noise from a mortar blast and from firing weapons during combat service as indicated above.  In a December 2012 Deferred Rating Decision, the RO conceded that the Veteran was involved in combat during his period of active service.  As noted above, if a Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  However, to establish service connection, there still must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton, 21 Vet. App. at 23; Libertine, 9 Vet. App. at 523-24.  In this case, there a medical nexus between the current bilateral hearing loss and the acoustic trauma in service has not been established.
The Veteran is competent to state that he experienced a decrease in his hearing acuity.  Jandreau, 492 F.3d at 1377.  Nevertheless, the Board must determine the credibility of the Veteran's lay statements and testimony that he experienced this decrease in service and thereafter.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Id. at 1377 n.4.  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that his current hearing loss is related to his in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran's contentions that his current hearing loss was caused by acoustic trauma he experienced while he was on active duty are not supported by any medical evidence that would corroborate his assertions.  The Board finds the VA medical opinions more probative than the Veteran's statements.  The VA medical examiners are medical professionals that were able to review the overall record, including the Veteran's history and opinions. 

The Board accordingly finds that the Veteran's reports that he experienced hearing loss beginning in service and continuing since his discharge from active service to be less than credible.  The lack of complaints or findings of hearing loss in the service treatment records, and the initial reference to hearing loss originating in service many years after service render the Veteran's statements to be of limited probative value. 

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In this instance, the VA medical opinions of record were not equivocal.  The examiners were very specific and direct in the opinions that were provided.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2016) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The VA examiners reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above. 

Based on the foregoing discussion, the Board finds that the Veteran's claim must be denied.  While the Veteran has been diagnosed with bilateral hearing loss, the weight of the medical evidence is against a finding that these conditions are related to his active service.  On these facts, the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


